ORDER

GAJARSA, Circuit Judge.
Alton B. Hornback petitions for a writ of mandamus to direct the Director of the United States Patent and Trademark Office to issue a new patent.
Hornback previously requested this relief in miscellaneous docket 674. We dismissed his mandamus petition for lack of jurisdiction and noted that the Director of the PTO stated that he had not received such a request from Hornback. Hornback disputes that and also states that he has requested relief in his case that is before the United States Court of Federal Claims. To the extent that Hornback is again petitioning this court to direct the Director of the PTO to issue a new patent, we dismiss Hornback’s petition for lack of jurisdiction, as previously indicated in miscellaneous docket 674. To the extent that Hornback may be seeking mandamus to direct the Court of Federal Claims to grant him such relief, we deny Hornback’s petition because review of this issue can be sought on appeal after entry of final judgment by that court, if appropriate. A party seeking a writ bears the burden of proving that he has no other means of attaining the relief desired, Mallard v. U.S. Dist. Court for the Southern Dist. of Iowa, 490 U.S. 296, 309, 109 S.Ct. 1814, 104 L.Ed.2d 318 (1989), and that the right to issuance of the writ is “clear and indisputable,” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980). Hornback has proven neither.
Accordingly,
IT IS ORDERED THAT:
Hornback’s petition for a writ of mandamus is denied.